Order entered August 8, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00317-CV

      IN RE STING SOCCER GROUP, LP, AND BRENT LEE CORALLI, Relators

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-01689-2016

                                             ORDER
                            Before Justices Lang, Evans, and Stoddart

       Before the Court is relators’ petition for writ of mandamus. We request that the real

parties in interest and respondent file their responses, if any, to the petition for writ of mandamus

by August 25, 2017.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE